DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In an interview with Juan Marquez on 07 July 2022, it was noted that the previously filed Office Action mailed 13 April 2022 did not consider the preliminary amendments filed 02 July 2020, which were properly entered. The examiner agrees that the preliminary amendments were properly entered and thus the previously mailed rejection has been withdrawn. The enclosed Office Action restarts the response period.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein a material of the second tab of the first cell is aluminum, and a material of the third tab of the second cell is copper.” In claim 21, upon which claim 6 depends, it is claimed that the second tab has a hardness greater than the third tab. It is well known in the art, however, that the hardness of copper is greater than aluminum. For example, Ohnishi teaches a battery assembly in which a positive aluminum tab is welded to a negative tab comprised of a material having a hardness greater than the positive tab [0020]. Ohnishi teaches that examples of metals having a hardness greater than aluminum include copper and nickel [0023].
It is unclear how, given the knowledge of one of ordinary skill in the art that the hardness of copper is greater than the hardness of aluminum, the second tab formed of aluminum could also have a hardness greater than the third tab formed of copper.

Claims 7 and 8 recite a variable, “empirical value”, used in the calculation of a current bearing ratio with respect to claim 7 and an overcurrent ratio with respect to claim 8. In the specification, Applicant states that empirical value E is equal to 8 A/mm2 for a copper tab and 5 A/mm2 for an aluminum tab (pg. 14, paragraph 2). However, Applicant offers no additional information regarding the empirical method used to calculate this value and claim 1, upon which claims 7 and 8 depend, fails to claim the copper and aluminum tabs discussed in the specification. There is therefore no reasonable way for one of ordinary skill in the art to ascertain what the empirical value of claims 7 and 8 is directed to. The empirical value is thus interpreted as a value that may be arbitrarily set for the purpose of prosecution.
Claim 10 recites the limitation “wherein the first connection piece is a copper bar” in reference to a connection piece claimed in claim 9, upon which claim 10 depends. Claim 9 serves to limit two embodiments from claim 1, upon which claim 9 depends. The first embodiment claimed in claim 1 refers to a first series tab assembly while the second embodiment alternatively claims a first parallel tab assembly. In claim 9, the first embodiment refers to a first and second series tab assembly, while the second embodiment refers to first and second parallel tab assemblies. Claim 9 recites the limitation “a first connection piece” only in the embodiment directed toward the first and second parallel tab assemblies. Therefore, if a battery assembly satisfies the claim limitations of claim 9 via the first embodiment requiring a first and second series tab assembly, which doesn’t require a first connection piece, claim 10 serves to further limit a component of the battery assembly that is not required, thereby failing to further limit the claim upon which it depends. Claim 10 is thus rendered indefinite.

Claim 15 recites the limitation “each connection region.” There is insufficient antecedent basis for this limitation in the claim. In light of pg. 10, para. 2 and Fig. 2 of the instant specification, the examiner believes that the claimed connection region refers to an area wherein the tabs are connected to each other and will interpret the claim as such for the purposes of prosecution.
Claims 17 and 19 are rejected by virtue of its dependence on claim 15.
Additionally regarding claim 19, claim 19 recites the limitation “The electrochemical device according to claim 17…” There is insufficient antecedent basis for this limitation in the claim as claim 17 is directed toward a battery assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 101290980 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Sun discloses a single battery cell 1 having a positive electrode 31 and a negative electrode 32 (Fig. 1, [0035]). Sun additionally discloses a second battery cell 1’ having positive and negative electrodes 31’ and 32’, respectively (Fig. 2). The batteries may be connected via their tabs in series (Fig. 3, [0038]) or in parallel (Fig. 4, [0041]). Sun teaches that the tabs are connected by bending them such that each tab has a vertical portion and a horizontal portion extending perpendicularly from the vertical portion (Figs. 1- 2, [0038], [0041]). In a series connection, the tabs on a single battery cell are bent in opposite directions such that additional cells may be stacked and connected in series, as shown in Fig. 3. For the parallel connection, the tabs are bent the same way and the positive and negative tab of cell 1 are respectively connected to the positive and negative tab of cell 1’ (Fig. 4).

Sun therefore reads on the claim limitation “A battery assembly, comprising: 
a first cell (battery cell 1) comprises a first tab (positive tab 31) and a second tab (negative tab 32); and 
a second cell (battery cell 1’), stacked with the first cell, comprises a third tab (positive tab 31’) and a fourth tab (negative tab 32’);
wherein the first cell and the second cell are electrically connected via their tabs to form a first series tab assembly (tabs 32 and 31’ are connected to form a series connection).”
the second tab comprises a first portion (vertical portion) extended from the body of the first cell in a direction approximately parallel to the length direction of the first cell, and a second portion extended from an end of the first portion of the second tab (bent, horizontal portion), and approximately vertical (perpendicular) to the first portion of the second tab; 
the third tab comprises a first portion extended from the body of the second cell in a direction approximately parallel to the length direction of the second cell, and a second portion extended from an end of the first portion of the third tab, and approximately vertical to the first portion of the third tab; 
the second portion of the second tab and the second portion of the third tab are stacked and electrically connected (tabs 32 and 31’ are connected to form a series connection).”

Regarding claim 7, Sun meets the claim limitation of the battery assembly according to claim 1 as set forth above. As discussed in the 112(b) rejection previously set forth in this Office Action, the empirical value is an arbitrarily set value. By disclosing in a patent application, a device that has a property, the patent application necessarily discloses that property, even though it says nothing explicit about it. In this case, because the empirical value is an arbitrarily set value, Sun inherently has a value set for the empirical value that results in a current bearing ratio greater than 40%. In other words, the value is necessarily present because it is arbitrary. Sun therefore meets the claim limitation “wherein a current bearing ratio of the second tab and the third tab =                                 
                                    
                                        
                                            t
                                            a
                                            b
                                             
                                            l
                                            e
                                            n
                                            g
                                            t
                                            h
                                             
                                            x
                                             
                                            t
                                            a
                                            b
                                             
                                            t
                                            h
                                            i
                                            c
                                            k
                                            n
                                            e
                                            s
                                            s
                                             
                                            x
                                             
                                            e
                                            m
                                            p
                                            i
                                            r
                                            i
                                            c
                                            a
                                            l
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            m
                                            a
                                            x
                                            i
                                            m
                                            a
                                            l
                                             
                                            l
                                            a
                                            s
                                            t
                                            i
                                            n
                                            g
                                             
                                            d
                                            i
                                            s
                                            c
                                            h
                                            a
                                            r
                                            g
                                            e
                                             
                                            c
                                            u
                                            r
                                            r
                                            e
                                            n
                                            t
                                        
                                    
                                
                            , and the current bearing ratio is greater than 40%.” 

Regarding claim 8, Sun meets the claim limitation of the battery assembly according to claim 1 as set forth above. As discussed in the 112(b) rejection previously set forth in this Office Action, the empirical value is an arbitrarily set value. By disclosing in a patent application, a device that has a property, the patent application necessarily discloses that property, even though it says nothing explicit about it. In this case, because the empirical value is an arbitrarily set value, Sun inherently has a value set for the empirical value that results in an overcurrent ratio greater than 40%. In other words, the value is necessarily present because it is arbitrary. Sun therefore meets the claim limitation “wherein an overcurrent ratio of the contacting area=                                 
                                    
                                        
                                            e
                                            f
                                            f
                                            e
                                            c
                                            t
                                            i
                                            v
                                            e
                                             
                                            w
                                            e
                                            l
                                            d
                                            i
                                            n
                                            g
                                             
                                            i
                                            m
                                            p
                                            r
                                            i
                                            n
                                            t
                                             
                                            a
                                            r
                                            e
                                            a
                                             
                                            x
                                             
                                            e
                                            m
                                            i
                                            p
                                            r
                                            i
                                            c
                                            a
                                            l
                                             
                                            v
                                            a
                                            l
                                            u
                                            e
                                        
                                        
                                            m
                                            a
                                            x
                                            i
                                            m
                                            a
                                            l
                                             
                                            l
                                            a
                                            s
                                            t
                                            i
                                            n
                                            g
                                             
                                            d
                                            i
                                            s
                                            c
                                            h
                                            a
                                            r
                                            g
                                            e
                                             
                                            c
                                            u
                                            r
                                            r
                                            e
                                            n
                                            t
                                        
                                    
                                
                            , and the overcurrent ratio is greater than about 40%.”

Regarding claim 18, Sun discloses a monomer group comprised of two unit lithium battery cells connected in series (Fig. 3, [0035], [0038]). The unit cells are comprised of a first battery cell 1 having a positive electrode 31 and a negative electrode and a second battery cell 1’ having positive and negative electrodes 31’ and 32’, respectively (Fig. 2). The batteries are connected via their tabs in series (Fig. 3, [0038]), but may alternatively be connected in series (Fig. 4, [0041]). Sun teaches that the tabs are connected by bending them such that each tab has a vertical portion and a horizontal portion extending perpendicularly from the vertical portion (Figs. 1- 2, [0038], [0041]). In a series connection, the tabs on a single battery cell are bent in opposite directions such that additional cells may be stacked and connected in series, as shown in Fig. 3. For the parallel connection, the tabs are bent the same way and the positive and negative tab of cell 1 are respectively connected to the positive and negative tab of cell 1’ (Fig. 4).
Sun therefore reads on the claim limitations “An electrochemical device (monomer group of lithium batteries), comprising:
	a battery assembly, which comprises a first cell (unit cell 1) and a second cell (unit cell 1’) stacked with the first cell;
	the first cell comprises a first tab (positive electrode 31) and a second tab (negative electrode 32), and
	the second cell comprises a third tab (positive electrode 31’) and a fourth tab (negative electrode 32’);
	wherein the first cell and the second cell are electrically connected via their tabs to form a series tab assembly or a parallel tab assembly (tabs 32 and 31’ are connected to form a series connection);
	the second tab comprises a first portion (vertical portion) extended from the body of the first cell in a direction approximately parallel to the length direction of the first cell, and a second portion (bent, horizontal portion) extended from an end of the first portion of the second tab, and approximately vertical (perpendicular) to the first portion;
	the third tab comprises a first portion (vertical portion) extended from the body of the second cell in a direction approximately parallel to the length direction of the second cell, and a second portion (bent, horizontal portion) extended from the first portion of the third tab, and approximately vertical (perpendicular) to the first portion of the third tab; the second portion of the second tab and the second portion of the third tab are stacked and electrically connected (tabs 32 and 31’ are connected to form a series connection).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 101290980 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 2, Sun meets the claim limitations of the battery assembly according to claim 1 as set forth above. Sun doesn’t provide specific details regarding the percentage of the horizontal portion of the electrode tabs that overlap in a connection region. Sun does appear to disclose wherein the overlapping portion falls within the claimed range of 30 to 95% of the horizontal portion (Fig. 4). The examiner notes that, although the drawings are not specified to be to scale and thus cannot read on any specific proportion requirements as per MPEP § 2125, it would be obvious to one of ordinary skill in the art to look to the drawings as a starting point to optimize the coverage of the overlapping connection region. Modified Sun thus renders obvious the claim limitation “wherein an area of a surface of the second portion of the second tab (bent, horizontal portion of tab 32) that is in contact with a surface of the second portion of the third tab (bent, horizontal portion of tab 31’), takes up from 30% to 95% of the surface of the second portion of the second tab facing the surface of the second portion of the third tab.”

Regarding claim 3, Sun meets the claim limitations of the battery assembly according to claim 2 as set forth above. Sun doesn’t provide specific details regarding the percentage of the horizontal portion of the electrode tabs that overlap in a connection region. Sun does appear to disclose wherein the overlapping portion falls within the claimed range of 60 to 90% of the horizontal portion (Fig. 4). The examiner notes that, although the drawings are not specified to be to scale and thus cannot read on any specific proportion requirements, as per MPEP § 2125, it would be obvious to one of ordinary skill in the art to look to the drawings as a starting point to optimize the coverage of the overlapping connection region. Modified Sun thus renders obvious the claim limitation “wherein the area of the surface of the second portion of the second tab, which is connected to the third tab, takes up from 60% to 90% of the area of the surface of the second portion of the second tab.”

Regarding claim 9, Sun meets the claim limitations of the battery assembly according to claim 1. In an alternative embodiment of Sun, the tabs may be connected in a first parallel tab assembly such that the battery assembly may be read upon as follows: “A battery assembly, comprising: 
a first cell (battery cell 1) comprises a first tab (positive tab 31) and a second tab (negative tab 32); and 
a second cell (battery cell 1’), stacked with the first cell, comprises a third tab (negative tab 32’) and a fourth tab (positive tab 31’);
wherein the first cell and the second cell are electrically connected via their tabs to form a first parallel tab assembly (tabs 32 and 32’ are connected to form a parallel connection)”
the second tab comprises a first portion (vertical portion) extended from the body of the first cell in a direction approximately parallel to the length direction of the first cell, and a second portion extended from an end of the first portion of the second tab (bent, horizontal portion), and approximately vertical (perpendicular) to the first portion of the second tab; 
the third tab comprises a first portion extended from the body of the second cell in a direction approximately parallel to the length direction of the second cell, and a second portion extended from an end of the first portion of the third tab, and approximately vertical to the first portion of the third tab; 
the second portion of the second tab and the second portion of the third tab are stacked and electrically connected (tabs 32 and 32’ are connected to form a parallel connection).”
The examiner notes that, in this embodiment, tabs 32’ and 31’ are interpreted as the third and fourth tabs, respectively. In the embodiment discussed in the analysis of claim 1, tabs 32 and 31’ are interpreted as the fourth and third tabs, respectively.

Sun further discloses wherein two monomer groups each comprised of two cells connected in parallel may be further connected in parallel by a copper pressure plate [0044]. The plate connects the positive electrode tabs of monomer groups and a second plate may connect the negative electrode tabs of monomer groups [0044]. However, this embodiment is not limited to connecting four cells in parallel. In particular, Sun teaches that the four cells may be connected in series and/or parallel to form a single unit and then may be further connected in series and/or parallel connections, as per design requirements, to form large battery packs [0049].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery assembly of Sun such that the first parallel assembly was connected to a second parallel assembly in series via copper pressure plates with a reasonable expectation of success in providing suitable connections to form a battery pack.
Modified Sun therefore renders obvious the claim limitations “wherein 
the battery assembly further comprises 
one or more second parallel tab assemblies in series connection with the first parallel tab assembly, the first parallel tab assembly being electrically connected with the second parallel tab assembly by a first connecting piece, or the second parallel tab assemblies being electrically connected with one another by the first connecting piece” wherein the connecting piece is a copper pressure plate, as taught by Sun.

Regarding claim 10, Sun meets the claim limitations of the battery assembly according to claim 9. Sun further reads on the claim limitation “wherein the first connection piece is a copper bar.”

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 101290980 A) (references herein made with respect to English Machine Translation attached) in view of Ohnishi et al. (US 20190148706 A1) and further in view of Liu et al. (references herein made with respect to NPL document attached) and further in view of Lee et al. (references herein made with respect to NPL document attached).

Regarding claim 4, Sun meets the claim limitations of the battery assembly according to claim 1. Sun additionally discloses that the connection between the tabs may be made stable and reliable by including a connection method such as a screw, bolt, a rivet, or welding [0043]-[0044]. In the present embodiment of Sun, the negative electrode of the first cell (second tab 32) and the positive electrode of the second cell (third tab 31’) are laminated and connected in series ([0039], Fig. 3). Sun fails to provide additional details regarding the weld.
Ohnishi discloses a battery pack including a plurality of cells connected in series [0007]. Ohnishi teaches that in order to assemble the battery pack, one electrode tab may be ultrasonically bonded to another electrode tab [0008]. Ohnishi further discloses in one embodiment wherein the positive tab 12A is welded to the negative tab 13B (Fig. 2). The positive electrode tab 12A is formed with three ultrasonic pressure-welding horn impressions HOa, HOb, HOc (Fig. 3, [0064]) and the negative electrode tab 13A is formed with anvil impressions AN in the form of convexities formed from the anvil during welding (Fig. 5A, [0075]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to join the positive and negative tabs of Modified Sun together through ultrasonic welding, as taught by Ohnishi, with a reasonable expectation of success in suitably coupling the electrode tabs together. It is obvious to one of ordinary skill to apply a known technique (ultrasonic welding) to a known device (the electrode tabs of Modified Sun) to yield predictable results (a conventionally welded electrode tab pair). See MPEP 2143(I)(D).
It is unclear whether the lamination of tabs disclosed by Sun are performed with the second or third tab disposed on the top.
In one embodiment, Ohnishi teaches that the positive tab 12A (corresponding to the third tab of Modified Sun), is formed of aluminum and disposed on top (Fig. 2) of the negative tab 13B (corresponding to the second tab of Modified Sun), which is formed metal having a higher hardness than aluminum, e.g. copper or nickel [0023].
Liu teaches an embodiment of ultrasonic welding in which a copper plate may be disposed on top when ultrasonically welded to an aluminum plate (Fig. 2) in the joining of metals to form battery packs (pg. 1, Introduction). Liu further discloses that the imprints of the copper plate on top, formed by the sonotrode (the welding horn) are deeper than the welding imprints formed on the aluminum plate and formed by the anvil (Fig. 3).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to weld the second tab and third tabs of Modified Sun such that the negative second tab was disposed above the positive third tab with a reasonable expectation of success. It is obvious to one of ordinary skill to choose from a finite number of predictable solutions (either the positive or negative tab is disposed on top to form a predictably suitable ultrasonic weld) with a reasonable expectation of success. See MPEP 2143(I)(E).
Modified Sun therefore renders obvious the claim limitations “wherein the second tab and the third tab are connected by welding and the second portion of the second tab is located above the second portion of the third tab.”
Lee teaches that ultrasonic welding, as applied to the joining of battery cells to form battery packs, is a reliable technology for battery joining (pg. 1, left col.). In one example of Lee, a Cu plate and Ni-plated Cu were ultrasonically welded with a pressure of 50 psi and increasing welding times (0.2s, 0.6s, and 1.0s) (Fig. 3). Lee observed that the imprints from the sonotrode, corresponding with the knurl pattern of the sonotrode (Fig. 4) are present in the 0.2s weld time, but that the anvil imprint is not (Fig. 3). At the 1.0s time, both the anvil imprint and the sonotrode imprint became intense due to excessive welding energy input (Fig. 3). Further regarding the imprints, Lee notes that the knurl patterns formed by the sonotrode and anvil are affected by both the material type and the thickness of the plates (pg. 5, sec. 3.2.2).
It is therefore obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conditions (e.g. tab material, weld time, weld energy, tab thickness) of the ultrasonic welding of Modified Sun through routine engineering design choice such that the welding imprint of the tab disposed on the top (the second tab) is formed to be deeper than a welding imprint of the tab disposed on the bottom (the third tab), as exemplified by Liu (Fig. 3 of Liu) and Lee (Fig. 3 of Lee) in which the knurl pattern of the sonotrode on the uppermost plate was formed deeper than the knurl pattern of the anvil on the lowermost plate.
Modified Sun therefore renders obvious the claim limitations “wherein a welding imprint of the second portion of the second tab for the welding is deeper than a welding imprint of the second portion of the third tab for the welding.”

Regarding claim 21, Modified Sun renders obvious the battery assembly according to claim 4 as set forth above. Ohnishi additionally teaches that the positive tabs are formed of aluminum and the negative tabs are tabs formed of a material having a higher hardness than aluminum, i.e. copper or nickel [0023].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the materials for tabs of Modified Sun such that the second tab (the negative tab) is comprised of copper and the third tab (the positive tab) is comprised of aluminum, as taught by Ohnisi, with a reasonable expectation of success. It is within the ambit of one of ordinary skill to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Sun therefore renders obvious the claim limitation “wherein a hardness of the second tab of the first cell is greater than a hardness of the third tab of the second cell.”

Claims 11-15, 17, and 19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 101290980 A) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above in view of Tanaka et al. (US 20200243830 A1)

Regarding claim 11, Sun meets the claim limitations of the battery assembly according to claim 1. Sun discloses wherein a first and second connecting piece may be used to connect positive tabs to each other and negative tabs to each other, respectively. Sun fails to disclose wherein a connecting piece may be used to communicate with an external device.
Tanaka discloses a battery stack 10 formed by stacking a plurality of battery cells 1 each including positive and negative electrode terminals and a bus bar 3 coupling each of the electrode terminals  [0008]. Tanaka further discloses a voltage detection lead wire 8 electrically coupled to the bus bar 3 and a voltage detection circuit 9 configured to detect a voltage of each of the battery cells 1 via the lead wire 8 [0008].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to electrically connect the tabs of Modified Sun to a lead wire via a bus bar, as taught by Tanaka, with a reasonable expectation of success in providing a suitable conduction means for monitoring the cells via an external device. It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. a conductive wire electrically connected to battery tabs in order to monitor the batteries. See MPEP 2143(I)(A).
Modified Sun therefore renders obvious the claim limitation “wherein the first tab and the fourth tab are respectively connected to a second connecting piece that is used for connecting the battery assembly with an external device outside the battery assembly” wherein the second connecting piece is lead wire.

Regarding claim 12, Modified Sun meets the claim limitations of the battery assembly according to claim 11. Modified Sun further renders obvious the claim limitation “wherein the second connecting piece is a connected line, and the connecting line is located above the first tab or the second tab” because the lead wire 8 is disposed on top of a bus bar which is itself disposed above the tabs, as shown in Fig. 17 of Tanaka.

Regarding claim 13, Modified Sun meets the claim limitations of the battery assembly according to claim 12 as set forth above. Tanaka further discloses wherein the lead wire 8 include core wire 8a and an insulating coating part 8b [0075]. Tanaka teaches that a copper wire is suitable for the core wire 8a [0075].
Modified Sun therefore renders obvious the claim limitation “wherein the connecting line is a copper core wire.”

Regarding claim 14, Modified Sun meets the claim limitations of the battery assembly according to claim 12 as set forth above. Modified Sun further renders obvious the claim limitation “wherein second portion of the tab connected to the second connecting piece is parallel to or perpendicular to the first portion of the tab” because the bent portion, the second portion, of the tabs connected to the bus bar would be disposed parallel to the lead wire of Tanaka, as shown in Fig. 17 of Tanaka wherein the lead wire extends in a direction perpendicular to the height of the battery cells.

Regarding claim 15, Modified Sun meets the claim limitations of the battery assembly according to claim 1 as set forth above. As set forth above in the analysis of claim 11, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to electrically connect the tabs of Modified Sun to a lead wire via a bus bar, as taught by Tanaka, with a reasonable expectation of success in providing a suitable conduction means for monitoring the voltage of the cells It is obvious to combine prior art elements when the combination yields no more than predictable results, i.e. a conductive wire electrically connected to battery tabs in order to monitor the batteries. See MPEP 2143(I)(A).
Modified Sun therefore renders obvious the claim limitation “wherein the battery assembly further comprises a voltage detection component located on the connection region” wherein the lead wire is a voltage detection component and is located in the area where the tabs of the cells are connected, as set forth in the interpretation of claim 15 in the 112b rejection above.

Regarding claim 17, Modified Sun meets the claim limitations of the battery assembly according to claim 15 as set forth above. Tanaka further teaches that the lead wire 5 is welded directly to the coupling region 5 of the bus bar [0076].
Modified Sun therefore renders obvious the claim limitations “wherein the voltage detection component is a terminal wire, and the terminal wire at least covers one part of the connection region, and is welded together with the connection region” because the lead wire may be interpreted as a terminal wire because it is connected with the tabs (terminals) of the cells. Additionally, the connection region in accordance with the interpretation of claim 15 set forth in the 112b rejection above, is interpreted such that it includes the coupling region of the bus bar of Tanaka.

Regarding claim 19, Modified Sun meets the limitations of the battery assembly according to claim 17 above. Modified Sun doesn’t provide specific details regarding the percentage of the horizontal portion of the electrode tabs that overlap in a connection region. Sun does appear to disclose wherein the overlapping portion falls within the claimed range of 30 to 95% of the horizontal portion (Fig. 4). The examiner notes that, although the drawings are not specified to be to scale and thus cannot read on any specific proportion requirements as per MPEP § 2125, it would be obvious to one of ordinary skill in the art to look to the drawings as a starting point to optimize the coverage of the overlapping connection region. Modified Sun thus renders obvious the claim limitation “wherein the area of a surface of the second portion of the second tab (bent, horizontal portion of tab 32) that is in contact with a surface of the second portion of the third tab (bent, horizontal portion of tab 31’), takes up from 30% to 95% of the surface of the second portion of the second tab facing the surface of the second portion of the third tab.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al. (KR 20180053762 A) teaches an assembly battery 100 with a plurality of unit cells having electrode tabs aligned along the stacking direction (Abstract). The tabs are bent in 90 degrees and overlapped with one another (Fig. 4).
Higuchi et al. (US 20140370366 A1) teaches a battery unit made of a stack of a plurality of cells having electrode tabs joined together such that they are bent toward each other and welded at portions extending from the bends [0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728